. Mitchell, J.
The respondents move, under rule 14, for judgment of affirmance, for the reason that there is not prefixed to appellants’ “brief” an assignment of the errors “asserted and intended to be urged,” as required by rule 9 as amended at the October term, 1885. There has been no attempt on part of appellants to comply with this rule. We might have some reluctance to enforce the rule if the points on which they rely were clearly stated anywhere in their brief. But, after a repeated perusal of the brief, we find ourselves utterly unable to determine what the precise errors are of which they complain. *298From this we infer that there is not much in the appeal, otherwise the learned counsel would not have failed to put his points into intelligible form.
The respondents’ motion should be granted.
Order affirmed.